Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2021 has been entered.
 
Amendments
           Applicant's response and amendments, filed April 1, 2021, to the prior Office Action is acknowledged.  Applicant has cancelled claims 6, 10, and 18-19, withdrawn claims 8-9, 11-17, and 20, amended claims 1 and 7-8, and added a new claim, claim 22.
Claims 1-5, 7, and 21-22 are currently under examination and the subject matter of the present Office Action.


Priority
Applicant’s claim for the benefit of a prior-filed application, provisional application 62/510913, filed on May 25, 2017, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Accordingly, the effective priority date of the instant application is granted as May 25, 2017.


Information Disclosure Statement
The Information Disclosure Statement(s) filed on April 12, 2021 has been received and considered herein.

Response to Arguments (102)
The prior rejection of claim(s) 1-3 and 21 under 35 U.S.C. 102(a)(1) as being anticipated Song et al. ("Effect of the Cdk-inhibitor roscovitine on mouse hematopoietic progenitors in vivo and in vitro", Cancer Chemotherapy and Pharmacology 60, 2007) is withdrawn in light of Applicant’s amendment to claim 1 further specifying that the CDKi significantly increases proliferation of early erythroid progenitor cells relative to a population of early erythroid progenitor cells in a control culture, which the Examiner finds persuasive given that Song shows no significant increase in proliferation between early erythroid progenitor cells grown with CDKi and early erythroid progenitor cells grown in a control culture.
Therefore, the rejection has been withdrawn.  

Response to Arguments (103)
The prior rejection of claim(s) 4 and 7 under 35 U.S.C. 103 as being unpatentably over Song et al. ("Effect of the Cdk-inhibitor roscovitine on mouse hematopoietic progenitors in vivo and in vitro", Cancer Chemotherapy and Pharmacology 60, 2007), in view of Panzenbock et al. ("Growth and Differentiation of Human Stem Cell Factor/Erythropoietin-Dependent Erythroid Progenitor Cells In Vitro", Blood 92(10), 1998) is withdrawn in light of Applicant’s amendment to claim 1 further specifying that the CDKi significantly increases proliferation (per the standard error bars) of early erythroid progenitor cells relative to a population of early erythroid progenitor cells in a control culture, which the Examiner finds persuasive given that Song shows no significant increase in proliferation between early 
Therefore, the rejection has been withdrawn.  

The prior rejection of claim(s) 6 under 35 U.S.C. 103 as being unpatentably over Song et al. ("Effect of the Cdk-inhibitor roscovitine on mouse hematopoietic progenitors in vivo and in vitro", Cancer Chemotherapy and Pharmacology 60, 2007), in view of Panzenbock et al. ("Growth and Differentiation of Human Stem Cell Factor/Erythropoietin-Dependent Erythroid Progenitor Cells In Vitro", Blood 92(10), 1998) is withdrawn in light of Applicant’s cancellation of said claim.

The prior rejection of claim(s) 5 under 35 U.S.C. 103 as being unpatentably over Song et al. ("Effect of the Cdk-inhibitor roscovitine on mouse hematopoietic progenitors in vivo and in vitro", Cancer Chemotherapy and Pharmacology 60, 2007), in view of Panzenbock et al. ("Growth and Differentiation of Human Stem Cell Factor/Erythropoietin-Dependent Erythroid Progenitor Cells In Vitro", Blood 92(10), 1998) and Sonoda et al. ("Synergistic Actions of Stem Cell Factor and Other Burst-Promoting Activities on Proliferation of CD34+ Highly Purified Blood Progenitors Expressing HLA-DR or Different Levels of c-kit Protein", Blood 84(12), 1994) is withdrawn in light of Applicant’s amendment to claim 1 further specifying that the CDKi significantly increases proliferation of early erythroid progenitor cells relative to a population of early erythroid progenitor cells in a control culture, which the Examiner finds persuasive given that Song shows no significant increase in proliferation (per the standard error bars) between early erythroid progenitor cells grown with CDKi and early erythroid progenitor cells 
Therefore, the rejection has been withdrawn.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “maintaining [a] starting population [of cells] in the presence of a Cyclin-Dependent Kinase inhibitor (CDKi)…wherein the CDKI significantly increases proliferation of the early erythroid progenitor cells as compared to a population of early erythroid progenitor cells in a control culture in the absence of the CDKi”.  The claim recites relative language without providing a standard in the Specification for measuring the degree of relativity claimed.  Based on the Specification, it is unclear what the metes and bound of the term “significantly increases” is, and it is unknown what differentiates “significantly increase[d]” proliferation from a proliferation that is not “significantly increase[d]”.  The Specification demonstrated a working example in which roscovitine, a CDKi, is cultured with human and mouse erythroid progenitor cells, resulting in a doubling of the self-renewal potential of each type of cell (Specification, p. 42, Example 2).  Applicant states that this doubling of self-renewal potential was “significant” (Specification, p. 42, ln 28).  Although claims are read in light of the Specification, information from the Specification does limit the claims themselves.  Therefore, even in light of what 
In addition, dependent claims 2-5, 7, and 21-22 are included in the basis of the rejection because although they recite and encompass specific methods for proliferating early erythroid progenitor cells with a CDKi, they do not correct the primary deficiencies of the independent claim.

Claim Rejections - 35 USC § 112(a)
Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
genus of either CDKi inhibitors or glucocorticoids known in the art or the full genus of concentrations for the combination of the five recited factors (e.g., EPO, SCF, IGF1) that are used to proliferate erythroid progenitor cells.  Finally, while claim 1 recites that the “significant expansion” of erythroid progenitor cells cultured with a CDKi will occur after “at least 5 days”, the written description does not appear to provide adequate support for this claimed limitation, because, as indicated by Fig. 16A-D, such expansion will not necessarily occur in erythroid progenitor cells cultured with a CDKi relative to a control by the fifth day, indicating that something else has to occur to provide the result of “significant expansion”
While the Specification does provide support for proliferating erythroid progenitor cells using a specific species of CDKi inhibitor, namely roscovitine (Specification, p. 42, Example 2.1) and SC-221409 (Specification, p. 43, Example 2.2), there is no evidence in the Specification that the full genus of CDKi inhibitors known in the art, which is encompassed by the language of claim 1, can also produce the result of significantly proliferating erythroid progenitor cells.  In fact, the Specification explicitly admits that, unlike roscovitine and SC-221409, the CDKi PD0332991 “had either no significant effect or an inhibitory effect compared with controls, in the same experiments” (Specification, p. 43, ln 27-30), which explicitly contradicts the claim’s language of a (generic) CDKi significantly proliferating erythroid progenitor cells relative to a control culture not containing a (generic) CDKi.  Therefore, given the limited species of CDKi in the Specification actually shown to proliferate erythroid progenitor cells, Applicant two such molecules overall (i.e., hydrocortisone and dexamethasone) (Specification, p. 22, ln 18-20).
Furthermore, while the Specification does provide support for proliferating erythroid progenitor cells using specific concentration species for the five factors, namely by using 1, 5, or 10 μM roscovitine with 2 Units/ml EPO, 100 ng/ml SCF, 40 ng/ml IGF1, and 1 μM dexamethasone (Specification, p. 42, Example 2.1), there is no evidence in the Specification that the full genus of concentrations of EPO, SCF, IGF1, and glucocorticoids known in the art to proliferate erythroid progenitor cells, which is encompassed by the language of claim 1, will produce the result of significantly proliferating erythroid progenitor cells in combination with the relevant concentrations of roscovitine.  The Specification, rather, is far more limited in that 1-10 μM roscovitine is shown to proliferate erythroid progenitor cells only when used the previously-recited concentrations of EPO, SCF, IGF1, and dexamethasone.  No other examples or teachings of concentrations other than those explicitly recited in Example 2.1 are shown to proliferate erythroid progenitor cells in combination with the relevant concentrations of roscovitine.  Finally, in conjunction with the lack of concentrations for each of the five factors taught by the Specification, it should be mentioned that Applicant only provides evidence of a dexamethasone (Specification, p. 42, Example 2.1) concentration that can be used to grow erythroid progenitor cells, and therefore the Specification also lacks written description for the genus of glucocorticoids in conjunction with their concentrations that can be used to proliferate erythroid progenitor cells.
Finally regarding claim 1, the Specification does not provide adequate support for a CDKi being able to significantly expand erythroid progenitor cells after at least 5 days.  Fig. 16A-C appear to indicate no significant expansion of erythroid progenitor cells after five days when cultured with roscovitine any CDKi, including roscovitine. 
Claims 21-22, which depend from claim 1, teach that significant expansion of erythroid progenitor cells will occur after at least 5 days with addition of roscovitine (claim 21), in particular at concentrations from 1-10 µM (claim 22). It is doubtful, however, that these limitations have adequate support in the written description, given that the Specification, in light of the prior art (see below), does not seem to support expansion of erythroid progenitors using a roscovitine alone after at least 5 days (Fig. 16A-C).
Cicenas et al. ("Highlights of the Latest Advances in Research on CDK Inhibitors", 10/27/2014, Cancers 6, p. 2224-2242) discloses over thirty CDKi that were known in the art as of 2014.  Cicenas also teaches that CDKi’s are generally known to regulate the cell cycle and can control the proliferation of cells (abstract).  Specifically, Cicenas teaches that cyclin dependent kinases regulate the cell cycle by causing cells to proliferate (i.e., by causing “successive divisions”) (p. 2225, para 1), whereas CDKi’s block the proliferation of cells, such as cancer cells (p. 2226, para 2-4), which would necessarily decrease cell division.  In light of the vast number of CDKi identified by Cicenas (over thirty), and given that the Specification identifies only two CDKi capable of proliferating erythroid progenitor cells, the Specification does not support the full genus of CDKi and their corresponding working concentrations, respectively, recited in claim 1 used in combination with EPO, SCF, IGF1, and broadly recited genus of glucocorticoids, and their corresponding working concentrations, respectively, to proliferate erythroid halt proliferation of cells.
To illustrate the breadth of the genus of potential CDKi inhibitors known in the art, Benedict et al. (U.S. Pat. Pub. 2005/0075499 A1), which teaches that CDK inhibitors can be used to decrease proliferating of dividing cells, in particular cancer cells (para [0318]), discloses a multitude of possible heterocyclic compounds for inhibiting CDK’s (claims 1-32).  The extent of the various substitutions that can be made to the backbone of the heterocycle yield hundreds of different synthetic compounds capable of inhibiting CDK, none of which Applicant has support for in their Specification, given that the Specification only lists two CDKi’s capable of proliferating erythroid progenitor cells.  In light of the vast number of CDKi identified by Benedict (hundreds), and given that the Specification identifies only two CDKi capable of proliferating erythroid progenitor cells, the Specification does not support the full genus of CDKi and their corresponding working concentrations, respectively, recited in claim 1 used in combination with EPO, SCF, IGF1, and broadly recited genus of glucocorticoids, and their corresponding working concentrations, respectively, to proliferate erythroid progenitor cells, especially in light of the fact that Benedict teaches that CDKi’s generally halt proliferation of cells.  Benedict does not disclose working concentrations of its CDKi that can be used to proliferate any cell, much less erythroid progenitor cells.  Furthermore, an ordinary artisan would not know based on Benedict alone what concentrations of its CDKi to use in conjunction with concentrations of EPO, IGF1, SCF, and the full genus of glucocorticoids so as to proliferate erythroid progenitor cells.
Flygare et al. (U.S. Pat. Pub. 2013/0059783 A1) teaches that glucocorticoids can be used to enhance proliferation of erythroid progenitor cells in conjunction with EPO, SCF, and IGF-1 (abstract; para [0013]-[0015]).  Flygare teaches that such glucocorticoids used to proliferate such cells include “cortisone, hydrocortisone, hydrocortisone acetate, cortisone acetate, tixocortol pivalate, prednisolone, methylprednisolone, prednisone, triamcinolone acetonide, triamcinolone alcohol, mometasone, two glucocorticoids capable of proliferating erythroid progenitor cells in conjunction with a CDKi.  In light of the number of glucocorticoids identified by Flygare, and given that the Specification identifies only two glucocorticoids capable of proliferating erythroid progenitor cells with a CDKi, the Specification does not support the full genus of glucocorticoids and their corresponding working concentrations, respectively, recited in claim 1 used in combination with EPO, SCF, and IGF1, and their corresponding working concentrations, respectively, to proliferate erythroid progenitor cells in the presence of a CDKi.  Flygare does not disclose working concentrations of for the multitude of its glucocorticoids, and therefore an ordinary artisan would not know what concentrations to use to proliferate erythroid progenitor cells.  Furthermore, an ordinary artisan would not know based on Flygare alone what concentrations of its glucocorticoids to use in conjunction with concentrations of EPO, IGF1, SCF, and the full genus of CDKi so as to proliferate erythroid progenitor cells, given that Flygare does not teach proliferating such cells with any CDKi.
Given that Benedict teaches at least one hundred different CDKi’s and Flygare teaches at least thirty different glucocorticoids, the number of CDKi-glucocorticoid combinations used to proliferate erythroid progenitor cells encompassed by the scope of claim 1 is at least three-thousand based on those two references alone.  Applicant, however, only has support for, at most, four of such combinations.  There is no evidence that one of ordinary skill in the art would reasonably be able to 
Palis et al. (U.S. Pat. Pub. 2016/0068810 A1; priority date of May 15, 2013) teaches concentrations of EPO, SCF, IGF1 and dexamethasone used to growth erythroid progenitor cells (para [0007], [0010], [0058], [0115]).  Palis teaches that, in a single medium for proliferating erythroid progenitor cells, EPO can be used at concentrations of 0.05 U/mL to 5 U/mL (para [0116]), SCF can be used at concentrations of 50 ng/ml to 200 ng/mL (para [0116]), IGF1 can be used at concentrations of 10 ng/mL to 50 ng/mL (para [0116]), and dexamethasone can be used at a concentration of 10-6 M (para [0058]).  Palis also teaches that the glucocorticoid used to grow erythroid progenitor cells can be fluticasone propionate at concentrations as low as 10-9 M (para [0204]. Palis, however, does not teach that the proliferation medium contains a CDKi.  Because it was recognized in the art that the previously mentioned growth factors could produce an innumerable number of differently concentrated growth mediums based on differing concentration of EPO, SCF, IGF1, and two different glucocorticoids (i.e., not just dexamethasone), and because Applicant has only demonstrated, at most, a few differently-concentrated growth mediums that can produce proliferation of early erythroid progenitor cells (i.e., between 1-10 µM roscovitine in conjunction with 2 Units/ml EPO, 100 ng/ml SCF, 40 ng/ml IGF1, and 1 μM dexamethasone), Applicant does not have support for the full range of differently-concentrated growth mediums containing all five factors in combination with each other, nor does he have support for a glucocorticoid concentration other than dexamethasone at 1 μM or a glucocorticoid other than dexamethasone.
-6 M dexamethasone, which were also known to proliferate erythroid progenitor cells (N.B., see previous paragraph; Applicant, in fact, uses far higher concentrations of the four previously recited growth factors).  The concentrations of the other four factors in a medium that Applicant used to proliferate erythroid progenitor cells are, in fact, far higher than what was capable of proliferating such cells in the art, and therefore addition of a CDKi inhibitor such as roscovitine at 1-10 µM may not necessarily lead to the proliferation of such cells at lower concentrations for the other four factors.  In conclusion, Applicant provides no support that addition of roscovitine could lead to proliferation of erythroid progenitor cells for the full range of concentrations of the other four factors shown to proliferate said cells in the art.
Panzenbock et al. ("Growth and Differentiation of Human Stem Cell Factor/Erythropoietin-Dependent Erythroid Progenitor Cells In Vitro", Blood 92(10), 1998) teaches using SCF and EPO with dexamethasone and IGF1 to proliferate erythroid progenitor cells (abstract).  Panzenbock teaches using 1 Units/ml EPO, 100 ng/ml SCF, 40 ng/ml IGF1, and 10-6 M dexamethasone (p. 3659, col 1, Cells and cell culture), which amounts to a different concentration of the four relevant factors in a single medium for proliferating erythroid progenitor cells cited by Applicant.  Panzenbock, however, does not mention culturing erythroid progenitor cells in a medium with the aforementioned concentrations in a CDKi, thus further indicating that Applicant lacks adequate written description for proliferating erythroid progenitor cells with a CDKi using the full range of concentrations contemplated by claim 1 that were 
Song et al. ("Effect of the Cdk-inhibitor roscovitine on mouse hematopoietic progenitors in vivo and in vitro", Cancer Chemotherapy and Pharmacology 60, 2007) teaches that culturing erythroid progenitor cells with roscovitine at 1 and 10 µM for 12 days results in either an insignificant increase in proliferation of said cells or a decrease in proliferation relative to a control.  Song also teaches that roscovitine is generally use to decrease proliferation of cells, and that higher concentrations of roscovitine result in greater inhibition of proliferation, especially in erythroid progenitors (abstract).  It is evident, therefore, based on the prior art that some other step or additional reagent/factor is required to expand/proliferate erythroid progenitor cells, any therefore the relevant claims (claims 21-22) lack adequate written description in light of what the prior art teaches regarding proliferation of erythroid progenitor cells in roscovitine.

In addition, dependent claims 2-5 and 7 are included in the basis of the rejection because although they recite and encompass specific methods for proliferating erythroid progenitor cells using a CDKi, they do not correct the primary deficiencies of the independent claim.
Furthermore, while claims 21-22, which depend from claim 1, recite that the CDKi is roscovitine and that roscovitine can be used at concentrations of 1-10 µM, respectively, and therefore overcome the lack of written description for the full genus of CDKi, the claims still lack written description for the full genus of concentrations for the combination of the five recited factors (e.g., EPO, SCF, IGF1) that are used to proliferate erythroid progenitor cells.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J RABORG whose telephone number is (571)270-1281.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris M Babic can be reached on 57127285007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.R./Examiner, 
Art Unit 1633                                        


/KEVIN K HILL/               Primary Examiner, Art Unit 1633